TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED APRIL 20, 2022



                                    NO. 03-21-00430-CR


                            Joseph Wayne Fegurgur, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
                   AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.